Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9, 11-12, and 16-22 are pending in this application.
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Applicant is further advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In the case of claims 16 and 17, the inventions cannot be distinguished because the method steps are the same.  Because both ingredients are used together without a difference in actual method steps, the two claims are deemed substantial duplicates.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 9, 11-12 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for control of fungal infestations in a plant, does not reasonably provide enablement for “prevention” of the same to the full extent that “prevention” encompasses.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims for the following reasons.  
The nature of invention of claims 9, 11-12 and 16-17 includes “prevention” of fungal infestations in a plant by applying a composition comprising chemical agents.  The term “prevent” or “prevention” is quite broad.  Webster’s Dictionary definition of “prevent” includes, “to keep from happening; make impossible by prior action” (page 1127).  
The state of the prior art in controlling or preventing fungal infection is such that such plenary level of control (i.e. prevention) would not be readily accepted by one skilled in the art in the absence of a physical barrier and limitation as to duration of prevention period because fungal pathogens are nearly ubiquitous and are carried by weather and other external elements.  Applicant’s own specification data is supportive of the Examiner’s position in this regard – for example, Table 3 on specification page 18 discloses very good control for Example Nos. 3, 4 and 6, but not the plenary level needed for the full scope of “prevention.”  
	While the level of one of ordinary skill in this art is high (at least a bachelor’s degree in chemistry and extensive experience in the agriculture field), the level of unpredictability in “prevention” of fungal infestations by using chemical agents, to the full 
For these reasons, the quantity of experimentation needed to practice the invention to the full extent claimed based on the content of the disclosure would be undue, and the claims must be rejected as failing to find adequate enablement for the full scope of “prevention.”  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The only method steps recited in independent claims 16 and 17 are “using chlorothalonil in combination with prothioconazole” and “using prothioconazole in combination with chlorothalonil,” respectively.  The complete metes and bounds of what is meant by “using” cannot be understood.  The claim language is broad enough to encompass unspecified steps of somehow “using” chlorothalonil or prothioconazole.  The claims are therefore deemed unclear and indefinite.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-9, 11, 16-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutzmann et al. (US 2016/0106105; hereinafter, Dutzmann).
Dutzmann explicitly discloses an emulsified concentrate composition that contains the following ingredients:
1 part by weight 1:10 combination of prothioconazole and chlorothalonil;
47 parts by weight solvent, acetone; and
3 parts by weight emulsifier, alkylaryl polyglycol ether. 
See Example 1, paragraphs 90-94 on pages 8-15. The active ingredient combination is therefore at 1.96 wt%.  This concentrate is diluted with water and sprayed to cucumber plants and tested for control of Sphaerotheca fuliginea (paragraphs 90-94).  The application rate of prothioconazole is 2.5 g/ha, and the application rate of chlorothalonil is 25 g/ha (see page 13 for I + XVII).  Synergistic control is obtained (id.).  
    	Claim 4 requires at least 0.5 wt% chlorothalonil.  Dutzmann’s Example 1 explicitly discloses 1.96 wt% of 1:10 combination of prothioconazole + chlorothalonil, so the concentration of chlorothalonil is 1.96 x 10 ÷ 11 = 1.78 wt%, which meets claim 4. 
	Claim 16 is directed to reducing phytotoxicity of chlorothalonil comprising “using” chlorothalonil in combination with prothioconazole, and claim 17 is similarly directed to reducing phytotoxicity of prothioconazole comprising “using” prothioconazole in combination with chlorothalonil.  It is the Examiner’s position that because Dutzmann applies the same exact combination of 1:10 prothioconazole + chlorothalonil to plants, the same effects as currently claimed would have been necessarily obtained.  
 	The remaining claimed features of the rejected claims are explicitly disclosed by Dutzmann, as discussed above.  The claims are thereby anticipated.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-12 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dutzmann (US 2016/0106105) in view of Jautelat et al. (US 5,789,430), Cotter et al. (US 6,521,628) and Wilde (US 4,937,261), further in view of Goertz et al. (US 2016/0192656). 
Discussion of Dutzmann’s teachings from the earlier ground of rejection is incorporated herein by reference.  With respect to this ground of rejection, Dutzmann further teaches surprising synergistic activity (paragraph 17) when chlorothalonil is present in 0.1 to 50 parts by weight or preferably 2 to 20 parts by weight, per 1 part weight of prothioconazole (paragraph 68).  Additional ratio range of 1:1 to 1:50 (prothioconazole:chlorothalonil) is disclosed in claim 2.  Formulations such as emulsifiable concentrate, emulsion, suspensions, wettable powder, granule (paragraph 78) can preferably comprise between 0.5 and 90% of active compounds (paragraph 76), and applications can preferably comprise between 0.1 and 10,000 g/ha10 or 1,000 g/ha of active compounds (paragraph 79).   
Jautelat et al. (US 5,789,430) disclose prothioconazole, shown in its mercapto tautomeric form, as a microbicide that can be used to control fungi and bacteria in plants (claim 2, in view of column 14, lines 1-20; see also claims 2-4 & column 29, lines 57-64).  Broad spectrum of control is disclosed (column 29, line 61 to column 30, line 51; columns 41-46).  Combined used with another fungicide such as chlorothalonil to widen the spectrum of action and reduce build-up of resistance is disclosed (column 32, lines 24-31, 52).  Formulation concentration of 0.1-95 wt% (column 32, lines 21-23) and use concentration of 0.0001%, 0.001%, 0.5%, 1%, 5% are disclosed (column 34, lines 38-59).  25 g/ha (Table C) and 250 g/ha (Tables A, B, D, E-1) applications of prothioconazole to plants are exemplified.  See columns 41-45; see also claims 2-4.  
Cotter et al. (US 6,521,628) disclose that chlorothalonil applied to plants at 256 g/ha provides control of fungal disease, which control can be enhanced by combined use with another active ingredient (Table VII, column 17).   
Wilde (US 4,937,261) disclose that chlorothalonil applied to plants at 1300 g/ha provides control of fungal disease, which control can be enhanced by combined use with another active ingredient (column 4, lines 45-53).  
Goertz et al. (US 2016/0192656) is cited to establish the fact that prothioconazole can be present in two tautomeric forms, the “thiono” form and the “mercapto” form (paragraph 11):

    PNG
    media_image1.png
    185
    227
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    174
    225
    media_image2.png
    Greyscale

               “thiono” form				“mercapto” form.

Claims 1, 4, 6-9, 11, 16-17, and 20-22 have been found in a previously discussed ground of rejection in this Office action as being anticipated by Dutzmann, so there is no patentable difference between these claims and Dutzmann.  Out of abundance of caution said claims are included here, and the claimed invention of said claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by Dutzmann.
Claims 2, 3, 5, 18, and 19 recite various composition concentrations of prothioconazole and/or chlorothalonil, but such various concentrations are clearly taught by Dutzmann and would have been obvious.  It is well within the skill of the ordinary skilled artisan to adjust the concentrate strength of active ingredients for various concentrated or diluted products or compositions.  
Claim 12 recites application rates of 10-300 g/ha for prothioconazole and 100-2500 g/ha for chlorothalonil.  Such application rates would have been obvious from Dutzmann’s broader application rate range, Jautelat’s examples of 25 g/ha and 250 g/ha of prothioconazole, Cotter’s example of 256 g/ha of chlorothalonil, and Wilde’s 1300 g/ha of chlorothalonil.  
Claims 16 and 17 are discussed further here.  Claim 16 is directed to reducing phytotoxicity of chlorothalonil comprising “using” chlorothalonil in combination with prothioconazole, and claim 17 is similarly directed to reducing phytotoxicity of prothioconazole comprising “using” prothioconazole in combination with chlorothalonil.  Dutzmann teaches synergistic fungicidal combination of prothioconazole and chlorothalonil and does not explicitly disclose that one fungicide reduces the phytotoxicity of the other fungicide.  However, the actual method step that one of ordinary skill would practice by following Dutzmann’s teachings would be the same when the two fungicides are both applied to the same plant.  It is well established that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Specification data have been considered in this regard, but the prior art already teaches synergistic activity of prothioconazole + chlorothalonil as claimed, so the specification-disclosed data are expected results, not unexpected results.  

Claims 1-9 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102885054 (machine translation and English abstract by Derwent are provided).  
CN 102885054 explicitly discloses a synergistic fungicidal composition, wherein prothioconazole and chlorothalonil are present at 1:10, 1:15, or 1:20 weight ratios (see Derwent abstract 2013-G30145; translation pages 12-14, Table 1 in particular).  Example 6 discloses a water dispersible granule containing 55% active ingredients, wherein prothioconazole is present at 5% and chlorothalonil is present at 50% (1:10 weight ratio), with modified lignosulfonate and ethylene oxide-propylene oxide block copolymer, urea, gelatin, sodium sulfate, starch, and white carbon black (translation pages 17-18).  Example 7 discloses a suspension containing 48% active ingredients, wherein prothioconazole is present at 3% and chlorothalonil is present at 45% (1:15 ratio), with tea saponin, alkyl benzene sulfonate, methyl cellulose, ethylene glycol, sodium chloride, and water (translation page 18).  Examples 8-10 disclose two other 1:15 prothioconazole to chlorothalonil suspensions with various formulation auxiliaries (translation pages 19-20).  Example 11 discloses a suspension containing 26% active ingredients, wherein prothioconazole is present at 1% and chlorothalonil is present at 25%, with tea saponin, alkyl benzene sulfonate, glycerin, sodium chloride, and water (translation pages 20-21).  Synergistic control of plant disease is disclosed with application of these Example compositions (translation pages 21-25).  
Claim 16 is directed to reducing phytotoxicity of chlorothalonil comprising “using” chlorothalonil in combination with prothioconazole, and claim 17 is similarly directed to reducing phytotoxicity of prothioconazole comprising “using” prothioconazole in combination with chlorothalonil.  It is the Examiner’s position that because CN 102885054 applies the same exact combination of 1:10, 1:15 or 1:20 prothioconazole + chlorothalonil to plants, the same effects as currently claimed would have been necessarily obtained.  
 	The remaining claimed features of the rejected claims are explicitly disclosed by CN 102885054, as discussed above.  The claims are thereby anticipated.

  Claims 1-9, 11-12 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102885054 in view of Dutzmann (US 2016/0106105), Jautelat et al. (US 5,789,430), Cotter et al. (US 6,521,628) and Wilde (US 4,937,261), further in view of Goertz et al. (US 2016/0192656). 
Teachings of all of the cited references have been discussed above, and the discussions there are incorporated herein by reference.  
Claims 1-9 and 16-22 have been found in a previously discussed ground of rejection in this Office action as being anticipated by CN 102885054, so there is no patentable difference between said claims and CN 102885054.  Out of abundance of caution said claims are included here, and the claimed invention of said claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by CN 102885054.
Claim 12 recites application rates of 10-300 g/ha for prothioconazole and 100-2500 g/ha for chlorothalonil.  Such application rates would have been obvious from Dutzmann’s broader application rate range, Jautelat’s examples of 25 g/ha and 250 g/ha of prothioconazole, Cotter’s example of 256 g/ha of chlorothalonil, and Wilde’s 1300 g/ha of chlorothalonil.  By the same reasoning, the feature of claim 11, i.e. 10 to 3000 g/ha of active ingredients, is also suggested and rendered obvious by the cited prior art references.  
Claims 16 and 17 are discussed further here.  Claim 16 is directed to reducing phytotoxicity of chlorothalonil comprising “using” chlorothalonil in combination with prothioconazole, and claim 17 is similarly directed to reducing phytotoxicity of prothioconazole comprising “using” prothioconazole in combination with chlorothalonil.  CN 102885054 teaches synergistic fungicidal combination of prothioconazole and chlorothalonil and does not explicitly disclose that one fungicide reduces the phytotoxicity of the other fungicide.  However, the actual method step that one of ordinary skill would practice by following the teachings of CN 102885054 would be the same when the two fungicides are both applied to the same plant.  It is well established that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Specification data have been considered in this regard, but the prior art already teaches synergistic activity of prothioconazole + chlorothalonil as claimed, so the specification-disclosed data are expected results, not unexpected results.  
For the foregoing reasons, all claims must be rejected.  No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699